Citation Nr: 1810968	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left eye cataract.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a lung condition, including chronic obstructive pulmonary disease (COPD). 

3.  Entitlement to service connection for a left eye cataract and vision loss.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include depression.

6.  Entitlement to service connection for a disability of the lumbar spine, to include disc disease and spinal stenosis. 

7.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

8.  Entitlement to service connection for traumatic brain injury. 

9.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS). 

10.  Entitlement to service connection for epilepsy. 

11.  Entitlement to service connection for a degenerative disease of the nervous system other than Parkinson's disease, including as manifested by ataxia and seizures.

12.  Entitlement to service connection for headaches. 

13.  Entitlement to service connection for ischemic heart disease. 

14.  Entitlement to an initial rating higher than 0 percent for sensory deficits of the left index and middle fingers. 

15.  Entitlement to an initial rating higher than 0 percent for laceration scars of the left index and long (middle) fingers. 


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2008, July 2009, May 2011, and March 2016 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran withdrew a request to testify at a hearing before the Board, as reflected in February 2017 correspondence.  

The service connection claim for ischemic heart disease was initially characterized by the RO as a petition to reopen a previously denied claim for this disability, as reflected in the March 2016 rating decision.  The Board finds that this is an original claim.  It was denied in the May 2011 rating decision.  The Veteran then submitted a statement in October 2011 with additional argument regarding the claim, which included a reference number partially corresponding to the reference number in the notice letter sent to the Veteran regarding the May 2011 rating decision.  The Veteran's statement should either have been construed as a notice of disagreement, or a request for reconsideration of the May 2011 rating decision.  The RO did not act on this correspondence.  If the RO was unsure, it should have asked the Veteran to clarify his intention.  Although the RO denied reopening in the March 2016 rating decision, it subsequently addressed the claim on the merits in the June 2017 supplemental statement of the case.  Accordingly, the Board will proceed with appellate review of the claim. 

Although the RO apparently reopened the claims for a lung disorder, including COPD, and left eye cataract, the Board must determine independently whether reopening is warranted in order to establish that it has jurisdiction of these claims.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left eye cataract and vision loss, PTSD, and a psychiatric disorder other than PTSD, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service connection claims for a left eye cataract and lung condition, including shortness of breath, were last denied in a February 2011 rating decision, which the Veteran did not appeal. 

2.  Since the February 2011 rating decision was issued, new evidence regarding the claim for a left eye cataract has been received that is neither cumulative nor redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claim. 

3.  New evidence received regarding the claim for a lung condition since the February 2011 rating decision was issued is merely cumulative or redundant of the evidence previously of record. 

4.  The Veteran's disability of the lumbar spine, to include disc disease and spinal stenosis, is not linked to disease or injury incurred or aggravated in active service. 

5.  The Veteran's bilateral carpal tunnel syndrome is not linked to disease or injury incurred or aggravated in active service. 

6.  The Veteran has not been diagnosed with a traumatic brain injury.

7.  The Veteran has not been diagnosed with amyotrophic lateral sclerosis (ALS). 

8.  The Veteran has not been diagnosed with epilepsy. 

9.  The Veteran has not been diagnosed with a degenerative disease of the nervous system other than Parkinson's disease, including as manifested by ataxia and seizures.  

10.  The Veteran's headaches are not linked to disease or injury incurred or aggravated in active service. 

11.  The Veteran's ischemic heart disease is not linked to disease or injury incurred or aggravated in active service, to include claimed herbicide exposure. 

12.  The Veteran's sensory deficits of the left index and middle fingers are manifested by some loss of sensation at the tips of these fingers, with no loss of strength, loss of range of motion, or other functional impairment.

13.  The Veteran's laceration scars of the left index and middle fingers are not manifested by functional impairment, and are not deep, painful, or unstable. 


CONCLUSIONS OF LAW

1.  The February 2011 rating decision is final with regard to the service connection claims for a left eye cataract and lung condition, including shortness of breath.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been submitted to reopen the service connection claim for a left eye cataract.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been submitted to reopen the service connection claim for a lung condition, to include COPD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The criteria for service connection for disability of the lumbar spine, to include disc disease and spinal stenosis, are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for service connection for bilateral carpal tunnel syndrome are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for a traumatic brain injury are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for ALS are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8.  The criteria for service connection for epilepsy are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

9.  The criteria for service connection for a degenerative disease of the nervous system other than Parkinson's disease, including as manifested by ataxia and seizures, are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

10.  The criteria for service connection for headaches are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

11.  The criteria for service connection for ischemic heart disease are not satisfied.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

12.  The criteria for a rating higher than 0 percent for sensory deficits of the left index and middle fingers have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, Diagnostic Code 8515 (2017). 

13.  The criteria for a rating higher than 0 percent for laceration scars of the left index and middle fingers have not been satisfied.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 3.321, 4.3, Diagnostic Code 7805 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material

A. Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected with the submission of a timely substantive appeal.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the denial.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows: "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. §§ 3.156(b), 3.400(q) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). 


B. Analysis

The service connection claims for a left eye cataract and a lung condition, including shortness of breath, were last denied in a February 2011 rating decision.  The Veteran was notified of the decision and his appellate rights in a February 2011 letter.  See 38 U.S.C. § 5104 (2012); 38 C.F.R. §§ 3.103, 19.25 (2017).  He did not timely appeal the decision or submit new and material evidence within one year of the date of its mailing.  See 38 C.F.R. §§ 3.156, 20.200, 20.202, 20.302.  Accordingly, the February 2011 rating decision is final with respect to these claims.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In determining whether new and material evidence is required to reopen a claim, the focus must be on whether the evidence amounts to a new claim "based upon distinctly diagnosed diseases or injuries" from the claim considered in the prior final decision.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009); Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008).  A new diagnosis does not necessarily amount to a new claim if the evidence shows that the same disease or injury was in fact adjudicated in the prior decision.  Velez, 23 Vet. App. at 204; see Boggs, 520 F.3d at 1336.

The Veteran's current claims for a left eye cataract and a lung condition, including COPD, are identical to the claims adjudicated in the February 2011 rating decision.  Although the February 2011 rating decision did not mention COPD, the open-ended characterization of the claim reflects that the Veteran was on notice that any lung condition with shortness of breath was addressed in that decision.  Cf. Velez, 23 Vet. App. at 204.  In this regard, diagnoses of COPD were of record at the time.  Accordingly, new and material evidence is required to reopen the claims. 

The service connection claim for a left eye cataract warrants reopening.  Since the February 2011 rating decision was issued, the Veteran submitted an October 2016 e-mail to him from R. Kim, M.D., a retina specialist, who stated that the Veteran's cataract may be consistent with his history of rubella during active service.  At the time of the February 2011 rating decision, a positive nexus opinion was not of record.  Accordingly, the October 2016 e-mail from Dr. Kim is new to the file and relates to an unestablished fact necessary to substantiate the claim, namely whether there is a medical link between the Veteran's service and his left eye cataract.  See 38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Moreover, the opinion raises a reasonable possibility of substantiating the claim, as the Veteran's service treatment records document that he became ill with rubella.  Accordingly, new and material evidence has been submitted to reopen the claim.  See 38 C.F.R. § 3.156(a). 

The criteria for reopening the claim for a lung condition, including COPD, are not satisfied.  New evidence of record since the February 2011 rating decision consists of a pulmonary function test and other treatment for the Veteran's lung condition, a January 2017 VA examination report, and statements by the Veteran asserting theories of service connection, with an emphasis on herbicide exposure.  Such evidence is redundant of similar evidence already in the claims file at the time of the February 2011 rating decision.  Moreover, it does not raise a reasonable possibility of substantiating the claim when considered in light of the entire record.  See 38 C.F.R. § 3.156(a).  In the January 2017 VA examination report, the examiner concluded after reviewing the file and examining the Veteran that he did not have a respiratory condition that was at least as likely as not related to active service.  This evidence does not raise a reasonable possibility of substantiating the claim, but rather weighs against the claim.  Accordingly, new and material evidence has not been submitted to reopen the claim.  See id.


II. Service Connection

Service connection will generally be awarded when a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, organic diseases of the nervous system, and cardiovascular-renal disease, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity is established, subsequent manifestations of the same chronic disease at any later date, no matter how remote in time from the period of service, will be service connected unless clearly attributable to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303(b). 

In addition, where a veteran served continuously for 90 days or more during a period of war, or after December 31, 1946, there is a presumption of service connection for osteoarthritis, organic diseases of the nervous system, and cardiovascular-renal disease if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


A. Lumbar Spine Disability

The Veteran states that his lumbar spine pathology was caused by heavy lifting, a fall injury, or by an infection due to his episode of rubella during active service.  See May 2009 Correspondence; November 2011 VA Form 21-0781a.  For the following reasons, the Board finds that service connection is not established. 

The service treatment records show that the Veteran was in a car accident in November 1963 in which he was thrown from the car and injured his low back.  X-rays of the lumbar spine and thoracic spine were within normal limits.  He was diagnosed with generalized back pain secondary to the accident.  In January 1964, he reported that he still had a back ache in the lumbar area.  A few weeks later in the same month, he was diagnosed with a recurrent acute low back strain.  A February 1964 entry notes that the Veteran had intermittent back pain ever since the November 1963 accident.  The service treatment records thereafter do not reflect back treatment or problems until a July 1966 entry noting that the Veteran was seen for back pain, without further comment.  The May 1966 separation examination report reflects a normal clinical evaluation of the spine.  

After service separation, the earliest documentation with respect to the lumbar spine is a September 1997 private magnetic resonance imaging study (MRI) showing degenerative disc desiccation with a broad-based posterocentral protrusion that mildly indented the anterior thecal sac, and moderate facet hypertrophy at the L4-5 level.  Private treatment records indicate that the MRI was performed after the Veteran fell off of a deck in April 1996 and was referred for a neurological consultation. 

In May 2000, the Veteran sought emergency treatment after injuring his back in a motor vehicle accident.  

A June 2000 MRI study showed advanced chronic degenerative changes with a moderate focal posterocentral disc protrusion at L4-5 indenting the thecal sac. 

An August 2000 private treatment record reflects that in July 2000 the Veteran twisted his back getting out of the car, and had back pain without improvement.

An August 2002 private treatment record reflects that the Veteran had back pain after falling in a bathtub.  An MRI study showed early degenerative disc disease at L5-S1.  

A September 2002 private MRI study was interpreted as being negative for acute pathology.  It showed degenerative disc disease. 

A September 2005 VA MRI showed disc herniation at L5-S1.  There was a mild to moderate canal stenosis with hypertrophic and degenerative changes.

A June 2007 private hospitalization report reflects that the Veteran was in a motor vehicle accident and reported pain in his back area, as well as an inability to move his lower extremities (which later resolved and was interpreted as being "psychogenic" in nature).  

A June 2007 private MRI study showed no evidence of fracture or malalignment of the lumbar spine.  There was some disc desiccation present at L4-5, but no significant disc protrusion.  The MRI was interpreted as normal.  A June 2007 private treatment record notes that this MRI did not show subluxation, stenosis, or cord injury.  A June private CT scan study showed no changes from fractures, paraspinous or epidural hematoma.  There was no evidence for compression deformities or other acute fractures.  

A VA examination was performed in February 2017.  The examiner reviewed the Veteran's service treatment records documenting his back injury in the motor vehicle accident and his reports of back pain.  The examiner concluded that the Veteran's current lumbar spine pathology was less likely than not related to his in-service injury and symptoms.  The examiner explained that the Veteran's back injury during service resolved without residuals, with no evidence of back complaints until the late 1990's, and with multiple post-service injuries.

The VA medical opinion carries a lot of probative weight in the Board's determination, as it represents the informed conclusion of a medical professional based on review of the Veteran's medical history, including the service treatment records and post-service treatment records, as well as examination of the Veteran.  It carries more weight than the Veteran's general assertion that his current lumbar spine pathology is related to active service due to heavy lifting or a fall injury.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In this regard, the Veteran is a lay person in the medical field, as he does not have a medical background or medical expertise.  Moreover, the Veteran's statement does not account for the long period of time that elapsed between service and the earliest evidence of post-service back problems and pathology, or for his post-service injuries.  He has not stated, and the record does not otherwise show, that he has had ongoing or intermittent back pain since service separation.  Accordingly, his statements are outweighed by the VA medical opinion.  Finally, and in the alternative, the Veteran's opinion that his current lumbar pathology is related to heavy lifting, a fall injury, or back pain during service is not competent evidence.  Specifically, the Veteran does not have medical expertise, and this is a determination that is too complex to be made based on lay observation alone, since a cause-and-effect relationship cannot be readily perceived through the senses given the long period of time that elapsed since service.  His opinion therefore lacks probative value on this ground as well.  

With regard to the Veteran's opinion that his lumbar stenosis or other lumbar pathology was caused by his episode of rubella during service, the medical articles he submitted do not show that rubella or measles cause the lumbar pathology with which the Veteran has been diagnosed.  One article states that infection can be a cause of spinal stenosis, but also notes that this is much less common than degenerative arthritis.  The evidence does not show that the Veteran had an infection of the spine in service.  Moreover, he has been diagnosed with degenerative changes of the lumbar spine, which the article states is a more common cause of spinal stenosis.  There is thus no indication that the Veteran's rubella during service might be related to the development of his lumbar spine pathology, as there is no apparent relationship between the two.  The Veteran's unsupported lay statement asserting such a relationship is not competent evidence, since such a relationship cannot be readily observed through the sense.  His statement does not otherwise indicate that his lumbar spine pathology might be related to rubella during service.  Accordingly, a medical opinion on this issue is not warranted.  Cf. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that while competent evidence is not required to trigger VA's duty to provide a VA examination or opinion, a claimant's "conclusory generalized statement that his service illness caused his present medical problems" is not sufficient for this purpose). 

Accordingly, the criteria for direct service connection are not satisfied.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Service connection is not warranted on any other basis.  The Veteran was not diagnosed with osteoarthritis of the lumbar spine during service.  Service x-rays of the lumbar spine were interpreted as normal.  The evidence does not show a continuity of symptomatology after service.  The first evidence of back treatment or pathology after service is the September 1997 MRI study.  Accordingly, the criteria for service connection based on chronicity or continuity of symptomatology, or on a presumptive basis for osteoarthritis as a chronic disease, are not satisfied.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

In sum, service connection for a disability of the lumbar spine must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


B. Carpal Tunnel Syndrome

The Veteran claims service connection for bilateral carpal tunnel syndrome (CTS) on the basis that it was caused by the repetitive intensive use of his hands handling mail in the mailroom during service, or by impacts to his hands during basic training, or by a muscle strain of both wrists during service.  See May 2009 Correspondence; January 2017 RO Hearing Transcript.  He also states that it was caused by ALS or a central nervous system disease incurred in active service.  See May 2009 Correspondence.  For the following reasons, the Board finds that service connection is not established. 

The service treatment records do not show that the Veteran had hand weakness or numbness or other neurological symptoms involving the hands.  Moreover, the Veteran does not state that his CTS manifested at the time.  

The earliest diagnosis of CTS of record is in an October 1997 private electromyography (EMG) and nerve conduction study report.  

A July 2000 private treatment record notes that the Veteran was tender over the left wrist after a fall.  Radiographs showed arthritis and mild effusion of the wrist.  

An August 2000 EMG and NCS study showed bilateral medial neuropathies at the wrist segment, as well as a left ulnar neuropathy.  

An October 2016 private treatment record reflects that an EMG showed bilateral CTS, as well as diffuse neuropathy consistent with diabetes. 

The Veteran underwent a VA examination in January 2017.  Based on a review of the service and post-service treatment records, the examiner opined that the Veteran's CTS was not related to service, noting that the Veteran's symptoms of numbness, tingling, and pain in the upper extremities began after post-service fall injuries to the left palm and neck, as well as motor vehicle accidents, and that he had developed compression neuropathies of the upper extremities.  The examiner also noted that the Veteran had diabetic neuropathy of the upper extremities.  

The January 2017 VA medical opinion carries more probative weight than the Veteran's lay statements, as it was rendered by a medical professional based on review of the record and examination of the Veteran.  Moreover, the Veteran's lay statements do not account for the amount of time that elapsed between service and the earliest evidence of CTS or symptoms involving his hands, or for his post-service injuries.  He does not state that he experienced CTS symptoms during or shortly after service.  Finally, and in the alternative, the Veteran's lay statements are not competent on this issue, as the determination of whether CTS can eventually develop years after intensive use of the hands distributing mail, or by the impacts from basic training, is too complex to be made based on lay observation alone, as there is no cause-and-effect relationship that can readily be perceived through the senses.  His statements thus lack probative value on this ground as well. 

With regard to his statement that his CTS was caused by ALS or a central nervous system disease, there is no support for such a relationship in the record.  He submitted a printout from a medical website reflecting that less common causes for hand weakness include ALS.  The website notes that more common causes include CTS.  In other words, according to this website, ALS does not cause CTS, but rather is an alternative cause for hand weakness.  The Veteran has not been diagnosed with ALS, and his hand weakness has been diagnosed as CTS and neuropathy.  Thus, this website does not support his statement.  His statement that his CTS is caused by a central nervous system disease is not competent, as he is not a medical professional, and whether such is the case is not readily observable through the senses.  His statement on that issue therefore lacks probative value.  It is outweighed by the medical findings diagnosing the Veteran's hand symptoms as CTS and neuropathy, rather than a central nervous system disease.  Thus, there is no indication that the Veteran has CTS due to a central nervous system disorder.  The VA examiner cited the Veteran's post-service fall impacting the hand and diabetic neuropathy as potential factors related to CTS symptoms.  Accordingly, an opinion on this issue is not warranted.  

The Veteran's CTS was not noted during service, and did not manifest within one year of service separation.  Thus, assuming, without deciding, that it qualifies as an organic disease of the nervous system, service connection based on chronicity or continuity of symptoms, or on a presumptive basis, is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

In sum, service connection for CTS must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


C. Traumatic Brain Injury

The Veteran claims service connection for a traumatic brain injury (TBI) on the basis that it was caused by a fall injury in which he hit his head, or by an assault during active service.  November 2011 VA Form 21-0781a; January 2017 Hearing Transcript.  He also states that it was caused by rubella during active service.  See May 2009 Correspondence.  For the following reasons, the Board finds that service connection is not established. 

The service treatment records show that the Veteran was in a car accident in November 1963 in which he was thrown out of the car and was unconscious briefly.  X-rays of the skull were normal.  A November 1963 entry reflects that he reported occipital headaches following the injury.  The May 1966 separation examination report reflects a normal clinical evaluation of the head and scalp, as well as a normal neurologic evaluation.  

Private treatment records after service reflect that the Veteran fell off of a deck in April 1996, with "plus or minus loss of consciousness."  In August 1996, he reported occasional dizziness and lightheadedness.  

A September 1998 private MRI showed nonspecific findings which were noted could be seen in cases of ischemic white matter disease or demyelination.  There was also a minimal prominence of the cerebellar fissures.  It was noted that this might represent some minimal atrophic change.  There was no evidence of cerebellar or intracranial mass lesion, or territorial infarction.  

A January 2000 private computed tomography (CT) scan of the head was interpreted as normal.  

A January 2007 private treatment record reflects that the Veteran reported loss of memory, left-sided numbness, dizziness, and a headache.  He noted that in 1996 he had experienced an explosive headache with slurred speech and progressive numbness on the left side of the body.  

A June 2007 private treatment record reflects that the Veteran was hospitalized for blackouts and paraparesis following a car accident.  He was unable to move his legs for a while. He stated that he had experienced similar episodes since 1997.  He also reported that in 1995 he had a closed-head injury that left him with headaches and ataxia which had persisted.  He stated that in 1997 he had the first in a series of blackouts.  He also reported that in 2002, he slipped and fell in a bathtub, landing on the back of his head and resulting in unconsciousness, as well as a neck injury.  The private treatment records show that a neurological work-up did not show findings to account for the Veteran's temporary paralysis, which was characterized as "psychogenic."  

An October 2007 private treatment record reflects that an electroencephalography (EEG) study was abnormal, in that it showed intermittent focal slowing over the left temporal region.  It was noted that this had no "proven pathologic significance."  

In a December 2007 private treatment record, the Veteran related a history of closed head injuries and blacking out since 1995.  

A January 2008 VA MRI of the brain was interpreted as showing no acute infarct or hemorrhage, normal carotid bifurcations, and normal intracranial arteries.  

A December 2009 private treatment record reflects that the Veteran had a six-month history of shaking.  The Veteran stated that he was suspected to have some type of neurodegenerative disorder including Parkinson's, which his father had (the Board notes that an October 2016 private treatment record states that it was his mother who had Parkinson's), and a tremor, which his brother had.  The Veteran has been diagnosed with Parkinson's.  See March 2012 VA Treatment Record.  A claim for service connection for Parkinson's was last denied in an October 2013 rating decision, and is not on appeal before the Board.

A December 2009 MRI of the head showed slight cerebral atrophy.  The intracranial contents were otherwise negative.  A December 2009 CT scan of the head showed no acute abnormality.  A January 2010 private hospitalization discharge record reflects that a CT scan and MRI of the brain, presumably in reference to the aforementioned studies (which were conducted at the same facility during the Veteran's hospitalization), as well as an EEG, were all normal, which the Board finds suggests that the "slight cerebral atrophy" noted in the December 2009 was not considered clinically significant.

A January 2010 private treatment record notes that the Veteran sustained many head traumas over the years, particularly in the last ten years.  He was noted to have pseudoseizures, for which psychotherapy was considered the main form of treatment.  

The January 2017 RO hearing transcript reflects that the Veteran stated that he had episodes of losing consciousness since 1965.

Based on the above evidence, the Board finds that there is no indication the Veteran has a traumatic brain injury linked to service.  While the Veteran did briefly lose consciousness during service when he was thrown from a car, he has not been diagnosed with a traumatic brain injury.  No findings have been made or treatment recommended regarding the "slight cerebral atrophy" noted in the December 2009 MRI study, which the January 2010 hospital discharge report suggests was interpreted as normal by the treating physician.  The intermittent focal slowing over the left temporal region shown in the October 2007 EEG was noted to have no "proven pathologic significance."  The cerebral atrophy is not otherwise shown to be indicative of a traumatic brain injury or linked to service.  In sum, the Veteran has not been diagnosed with a brain injury.  More probative weight on this issue is accorded the objective clinical findings based on testing and examination, and informed by the medical expertise of those interpreting the tests, than the Veteran's lay statements on the issue.   

Because the competent evidence does not show that the Veteran has a traumatic brain injury, service connection cannot be established.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Holton, 557 F.3d at 1366.

While these findings are sufficient for the Board to conclude that the Veteran does not have a current disability with respect to a TBI for which service connection can be established, the Board also notes, and in the alternative, that symptoms that the Veteran has cited as manifestations of a TBI did not occur until the 1990's, as shown in the above treatment records, and only after he sustained post-service head injuries and other injuries.  For example, he reported that in 1995 he had a closed-head injury that left him with headaches and ataxia which have persisted.  See June 2007 Treatment Record.  This statement indicates that to the extent the Veteran has signs or symptoms due to head trauma, they did not begin until after the 1995 head injury, which weighs against a relationship to service.  Be that as it may, the Veteran has not been diagnosed with a traumatic brain injury despite repeated testing and examination.  The Veteran's statement at the January 2017 hearing that he had episodes of losing consciousness since 1965 is not credible, as it conflicts with what he stated in the private treatment records discussed above.  The evidence also weighs against a link to in-service head injuries due to the long period of time that elapsed between service and the onset of symptoms, and the potential post-service factors.  

The Veteran's statement that that he has a TBI related to service is not competent evidence, as this is a determination that is too complex to be made based on lay observation alone, since whether a brain injury exists apparently requires diagnostic imaging (as indicated by the numerous MRI, CT scan, and EEG studies performed), and since a cause-and-effect relationship is not readily observable by the senses alone given the amount of time that elapsed between service and the onset of symptoms in the mid 1990's.  His statements lack probative value on this basis as well, and are otherwise outweighed by the medical findings discussed above.  

With regard to the Veteran's episode of rubella during service, he submitted a medical article reflecting, in part, that infectious diseases such as encephalitis can cause cerebral atrophy, and that cerebral atrophy can be manifested by dementia, seizures, and aphasias.  Another article states that subacute sclerosing panencephalitis (SSPE) is a chronic persistent infection of the central nervous system caused by an altered form of the measles virus.  It affected primarily children and young adults, and followed a progressive course that resulted in death within a few years in most patients.  The article further states that it can occur from two to 10 years after the original measles illness, and generally resulted in progressive neurological deterioration due to brain inflammation and nerve cell death.  It was noted that since the widespread use of the measles vaccine, SSPE had become very rare.  Another article states that encephalitis typically develops after about eight days following onset of the measles virus.  An article on rubella submitted by the Veteran states that it is not the same as measles, although the two illnesses share some characteristics. 

The articles submitted by the Veteran do not support a link between any pathology of the brain and the Veteran's episode of rubella during service.  The Veteran has not been diagnosed with encephalitis or SSPE, which is the mechanism by which measles can cause cerebral atrophy.  While this is sufficient to find against a link to service, the Board also notes in the alternative that the Veteran had rubella, not measles, during service.  The article submitted by the Veteran states that these are not the same illness.  Further, and again in the alternative, the evidence does not show that the Veteran had SSPE within ten years of the virus, which is when it typically occurs, as reflected in the article submitted by the Veteran.  Finally, the treatment records consistently show that the Veteran's symptoms of ataxia, seizures, and tremors have not been attributed to a brain injury or cerebral atrophy, but rather to Parkinson's disease or psychological factors.  

The Veteran's own opinion that he has pathology of the brain, including cerebral atrophy, due to his episode of rubella during service, does not constitute competent evidence, as he is a lay person in the medical field, and this is a determination that is too complex to be made based on lay observation alone, since a causal link cannot be readily perceived through the senses.  As there is no indication that the Veteran's rubella may have caused his cerebral atrophy or any other pathology of the brain, a medical opinion on this issue is not warranted.  See 38 C.F.R. § 3.159(c) (2017). 

In sum, service connection for a TBI must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


D. ALS, Epilepsy, and Central Nervous System Disease

The Veteran seeks service connection for a disease of the central nervous system, variously claimed as ALS, epilepsy, or a central nervous system disease manifested by signs and symptoms including ataxia, seizures, and cognitive impairment.  He states that his seizures, episodes of going blank and staring into space, cognitive decline, and a "central nervous system degeneration" may be caused by exposure to chemical and biological agents as an alleged participant in biological warfare testing known as Project 112/ Project Shipboard Hazard and Defense (SHAD) during active service, including by having to inject himself with atropine.  See July 2008 VA Treatment Record; August 2008 Notice of Disagreement; May 2009 Correspondence.  

He also states that he had seizures and tremors ever since he was assaulted during active service.  See November 2011 VA Form 21-0781a.  

For the following reasons, the Board finds that service connection is not established. 

The VA and private treatment records show that the Veteran has not been diagnosed with ALS, epilepsy, or another central nervous system disorder.  The Veteran does not state that he was diagnosed with ALS.  Although a June 2016 private treatment record lists epilepsy among the Veteran's diagnoses, the medical records in the file spanning many years do not show that the Veteran has ever been diagnosed with epilepsy based on examination or clinical assessment.  It thus appears that this diagnosis is based solely on the Veteran's own report.  Indeed, at the January 2017 RO hearing, the Veteran stated that doctors confirmed that he did not have epilepsy.  The Veteran's seizures have been characterized as "psychogenic" in nature or "pseudoseizures."  See January 2010 Treatment Record.  In a January 2010 private treatment record, the treating clinician noted that psychotherapy would be the main treatment for the Veteran's psychogenic seizures.  The Veteran's temporary paralysis of the lower extremities following a car accident was similarly characterized as "psychogenic."  See June 2007 Treatment Record.  A December 2009 private treatment record reflects that a CT scan and MRI of the brain, as well as an EEG, were all normal.  The impression was that the Veteran had a complex progressive neurological illness consisting of abnormal movements, ataxia, weakness, and EMG evidence of some neuropathy.  However, the physician went on to state that "frankly," he thought the Veteran had a psychogenic disease.  In other words, the physician did not believe that the Veteran actually had a neurological illness, but rather that the Veteran's signs and symptoms were psychological in nature.  An October 2007 private treatment record reflects that an EEG study was abnormal, in that it showed intermittent focal slowing over the left temporal region.  However, it was noted that this had no "proven pathologic significance."  The Veteran has not been diagnosed with a disease or disorder based on this EEG.  

An October 2016 private treatment record notes that the Veteran's ataxia may be due to peripheral neuropathy, but that causes related to the central nervous system could not be ruled out.  This record does not establish that the Veteran has a central nervous system disorder, but instead only suggests that it may be a possibility, while citing the Veteran's peripheral neuropathy as an alternative factor for his ataxia.  The mere possibility that the Veteran may have a central nervous system disorder is not sufficient to resolve doubt in favor of the claim on this issue.  See 38 C.F.R. § 3.102.  

A VA examination to determine whether the Veteran has a central nervous system disease is not warranted, as the medical records in the file are sufficient to conclude that medical professionals who have examined the Veteran and performed testing, including diagnostic imaging, have not found that the Veteran has a central nervous system disorder other than Parkinson's disease, even if they have not completely ruled one out as a possibility.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 U.S.C. § 5103A(a)(2) (2012); § 38 C.F.R. § 3.159(c) (2017).  

With regard to the Veteran's belief that he has cognitive decline, a December 2009 private hospitalization report reflects that in a neuropsychological evaluation, the examining clinician felt that the Veteran had pseudodementia with psychiatric factors.  The evidence does not show that the Veteran has been diagnosed with a cognitive disorder due to a disease of the central nervous system. 

In sum, the evidence does not show a central nervous system disease other than Parkinson's.  Service connection for Parkinson's disease, for which the Veteran claimed service connection on the basis that it was caused by herbicide exposure, was last denied in an October 2013 rating decision, which was not appealed.  

The Veteran has also stated that some of his symptoms, including tremors, began in service after a personal assault.  See November 2011 VA Form 21-0781a.  For the reasons discussed above with regard to the claim for a TBI, the Board does not find it credible that these symptoms began in service.  Rather, the private treatment records show that the Veteran reported that these symptoms began in the mid 1990's after sustaining trauma to the head.  The Board finds these contemporaneous statements made in the context of seeking treatment more credible than statements he later made after submitting a claim for benefits. 

The Veteran's own opinion that he has ALS, epilepsy, or another central nervous system disease does not constitute competent evidence, as this is a determination that is too complex to be made based on lay observation alone, and thus requires medical expertise.  In any event, the assessments of the medical professionals concluding that a diagnosis of a central nervous system disease other than Parkinson's was not warranted, even if it could not be completely ruled out, carry more weight than the Veteran's lay statements on this issue.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In the absence of a current disability pertaining to ALS, epilepsy, or another central nervous system disorder other than Parkinson's, service connection must be denied.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997); Holton, 557 F.3d at 1366. 

Although not necessary to the outcome of this appeal, the Board notes that the record does not support the Veteran's assertion that he participated in Project 112/SHAD or injected himself with atropine.  Cf Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (noting that "a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions").  The Board finds the latter assertion to be implausible on its face.  In any event, because the Board finds that the Veteran does not have ALS, epilepsy, or a central nervous system disorder, further development regarding the Veteran's statement that he was exposed to chemical or biological warfare agents as a participant in Project 112/SHAD is unnecessary, as it would not affect the outcome of this claim.  Such development would only delay resolution of the appeal, without reasonable possibility of a benefit flowing to the Veteran in the absence of a current disability.  

In sum, service connection for ALS, epilepsy, or a central nervous system disease must be denied.  Because the preponderance of the evidence weighs against the claims, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


E. Headaches

The preponderance of the evidence weighs against service connection for a headache disorder.  

Service treatment records show that the Veteran reported occipital headaches after being thrown from a car in November 1963.  A March 1964 service treatment record reflects that the Veteran reported a "muscular headache."  The May 1966 separation reports of examination and medical history do not show a headache disorder or recurrent headaches.  

After service separation, the earliest documentation of headaches is an October 2000 private treatment record, which reflects that the Veteran reported a headache that had been present for the past three weeks.  It was noted that he had been in a car accident in May 2000. 

A June 2007 private treatment record reflects that the Veteran reported a head injury in 1995 that left him with persistent headaches and ataxia.  

A VA examination was performed in June 2008.  In the examination report, after reviewing the claims file and examining the Veteran, the examiner concluded that there was insufficient evidence to indicate that the Veteran had a diagnosis of a headache disorder during active service.  The examiner further noted that the Veteran's current frontal headaches had some features of migraines, but no link could be made between these headaches and the headaches the Veteran had during service.  

The evidence shows that although the Veteran reported headache symptoms during service, no disorder or underlying pathology was diagnosed at the time, as noted by the June 2008 VA examiner.  The Veteran does not state that he has had headaches ever since service.  The private treatment records show that he reported persistent headaches since 1995 after a head injury.  The VA examiner, after reviewing the medical history and examining the Veteran, found against a relationship between the Veteran's current headaches and the headaches he had in service.  This objective medical opinion carries more probative weight than the Veteran's lay statements.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Accordingly, the preponderance of the evidence weighs against a nexus to service.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  To the extent the Veteran states that his headaches are manifestations of a TBI or central nervous system disease, the Board refers to its reasons stated above for denying those claims.  

The evidence does not show chronicity during service or continuity of symptoms after discharge, or a headache disorder such as migraines that manifested to a compensable degree within one year of service separation.  Accordingly, the relaxed evidentiary provisions pertaining to service connection for chronic diseases are not satisfied.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309. 

In sum, service connection for headaches must be denied.  Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


F. Ischemic Heart Disease

The Veteran claims service connection for ischemic heart disease on the basis that it was caused by exposure to an herbicide agent such as Agent Orange during active service.  See October 2011 Correspondence; January 2017 Hearing Testimony.  He states that while stationed at Ft. Polk, Louisiana, in 1963, he was exposed to herbicides through spraying them as part of training exercises, and also to pesticides through spraying buildings for pests.  See November 2009 VA Form 21-4138.  He also states that he had to rub pesticides on as a requirement when marching through woods.  See id.; November 2011 VA Form 21-0781a.  He states that a "precursor" to Agent Orange was tested at Ft. Polk.  He has submitted a photograph purportedly showing soldiers exposed to herbicide spraying at Ft. Polk in 1963.  He also states that the Department of Defense admitted that herbicides were used at Fort Gordon.  See January 2017 Hearing Transcript.  

For the following reasons, the Board finds that service connection is not established.

Certain diseases associated with exposure to herbicide agents, including ischemic heart disease, may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided that such exposure is established.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 (the Vietnam Era).  38 C.F.R. § 3.307(a)(6).  

The VA treatment records show that the Veteran has been diagnosed with coronary artery disease, which is defined as ischemic heart disease for purposes of the presumption.  See 38 C.F.R. § 3.309(e). 

However, the evidence does not show that the Veteran was exposed to an herbicide agent.  His unsupported statement is not sufficient to established exposure to an herbicide agent, and is outweighed by the absence of evidence of such exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that "a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions").  The photograph submitted by the Veteran is black and white, and shows soldiers apparently doing maneuvers on the ground in what appears to be a cloud of dust, but the grainy nature of the photograph is such that it is difficult if not impossible to determine whether such a cloud is really present, or of what it consists, or where the photograph was taken.  The Veteran does not state that he himself is in the photograph, but asserts that it was taken at Ft. Polk in 1963, at the time he was stationed there.  The Board finds that the photograph is too vague to show that an herbicide agent was used at Ft. Polk.  More probative weight is accorded a statement received from the Defense Personnel Information Retrieval System (DPRIS) in response to VA's inquiry regarding the use or storage of herbicides at Ft. Polk in 1963.  According to DPRIS, the available historical information does not document the use, storage, or transportation of Agent Orange at Fort Polk during 1963.  DPRIS further stated that it reviewed a list compiled by the Department of Defense of herbicide spray areas and test sites outside of Vietnam.  Fort Polk was not a listed location.  

The Veteran's statement that he had to spray herbicides or pesticides, or had to rub them on his skin, does not indicate that he was exposed to one of the chemical components in the types of herbicides used in Vietnam, as defined in 38 C.F.R. § 3.307.  A presumption of service connection for ischemic heart disease has not been established for exposure to commercial herbicides or pesticides that are not shown to contain the chemical agents used in the herbicides such as Agent Orange deployed in Vietnam.  His bare statement that he was exposed to a "precursor" to Agent Orange is outweighed by the statement by DPRIS that Ft. Polk was not listed among the herbicide test sites or spray areas outside Vietnam, and also outweighed by the absence of supporting evidence of such exposure.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that the absence of supporting records can weigh against lay evidence asserting certain non-combat events during service such as chemical exposure).  

Finally, the Veteran states that the Department of Defense admitted to the use of herbicides at Ft. Gordon, Georgia.  The Veteran's service personnel records list his duty assignments, and show that he was never stationed at Ft. Gordon.  The Veteran does not assert otherwise.  Thus, this statement does not support the claim. 

In sum, because the Veteran was not exposed to an herbicide agent, the criteria for presumptive service connection for ischemic heart disease on the basis of herbicide exposure are not satisfied.  The record does not reasonably raise any other avenue of service connection.  

Because the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


III. Initial Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected disabilities in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


A. Sensory Deficits of the Left Index and Middle Fingers

The Veteran's service-connected sensory deficits of the left index and middle fingers has been rated as 0 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515, which pertains to impairment of the median nerve.  The January 2017 VA examination report reflects that the Veteran's dominant hand is his right.  Therefore, his left hand is considered his minor extremity.  Under DC 8515, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve of the major or minor extremity; a 20 percent rating is assigned for moderate incomplete paralysis of the minor extremity; and a 40 percent evaluation is assigned for severe incomplete paralysis of the minor extremity.  Id.  Finally, a maximum 60 percent evaluation is assigned for complete paralysis of the minor extremity, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id. 

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

The preponderance of the evidence shows that the criteria for a 10 percent rating or higher for the Veteran's sensory deficits of the left index and middle fingers are not satisfied.  The June 2008 VA examination report reflects that on examination, the Veteran had full active range of motion the joints of all his fingers.  Finger extension, flexion, and grip strength were 5/5.  There were sensory deficits on light touch and pinprick in the distal tip of the third and fourth fingers.  Vibration was normal.  He felt deep pressure.  Apart from scarring, there were no other obvious deformities.  The examiner concluded that the Veteran had decreased sensation in the tips of his index and middle fingers, but no functional deficit from this loss with regard to activities of daily living or working.  

In the January 2017VA examination report, the examiner indicated that the Veteran had mild incomplete paralysis of the median nerve.  The Veteran stated that the fingers of his left hand did not open spontaneously, and that he had to open them with his right hand.  However, the examiner noted that when the Veteran removed and replaced his shoes and socks, he was able to open and close the left hand without assistance.  The examiner concluded that there had been no change since the last examination.  The examiner stated that the Veteran's loss of function, pain, and numbness of the left hand were not related to the service-connected index and middle finger lacerations, but rather due to CTS, neuropathy, and cubital tunnel syndrome.  

The above evidence shows that the Veteran has some mild sensory loss at the tips of his left index and middle fingers, but no weakness or loss of function due to such sensory loss.  Although the January 2017 VA examiner indicated that the Veteran had mild incomplete paralysis of the median nerve, the ultimate determination as to whether the criteria for a compensable rating have been satisfied is for the Board to make.  The Board finds that in the absence of any motor impairment, loss of range of motion, or loss of strength associated with the Veteran's sensory deficits at the fingertips of the index and middle fingers, and with the only manifestation being some loss of sensation affecting a very tiny area, with no resulting functional impairment, the criteria for a rating for mild incomplete paralysis have not been more nearly approximated at any point during the period under review.

Because the preponderance of the evidence weighs against a rating higher than 0 percent for the Veteran's sensory deficits of the left index and middle fingers, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


B. Laceration Scars of the Left Index and Middle Fingers

The preponderance of the evidence weighs against a compensable rating for the Veteran's laceration scars of the left index and middle fingers. 

Preliminarily, the Board notes that the applicable rating criteria for scarring were amended effective October 23, 2008. 73 Fed. Reg. 54708 (September 23, 2008). The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  As the Veteran's claim was submitted prior to October 23, 2008, the prior rating criteria apply.

The Veteran's scars have been evaluated under 38 C.F.R. § 4.118, DC 7805.  Under DC 7805, scars may be rated on limitation of function of the affected part.  Id.  Here, the evidence does not show that the Veteran's scars impose any functional limitations.  The June 2008 and January 2017 VA examination reports show that the Veteran's service-connected laceration scars cause no functional limitations.  Thus, the criteria for a compensable rating under DC 7805 are not satisfied for either scar.  See id.

The Board has considered the application of other diagnostic codes.  Diagnostic Code 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  Under this diagnostic code, a 10 percent rating is assigned for scars exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118 (2008).  A deep scar is defined as one associated with underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 7801, Note (2).  The VA examination reports show that the Veteran's service-connected laceration scars are not deep, do not cause limited motion, and do not exceed 39 square centimeters.  Thus, the criteria for a compensable rating under DC 7801 are not satisfied.  See id.

Diagnostic Code 7802 provides that scars other than head, face, or neck, that are superficial and that do not cause limited motion are assigned a 10 percent rating if they exceed an area or areas of 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118 (2008).  Because the Veteran's scars do not exceed 144 square inches, the criteria for a compensable rating under DC 7802 are not satisfied. 

Under DC 7803, scars which are superficial and unstable are assigned a 10 percent rating.  See 38 C.F.R. § 4.118 (2008).  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  Here, the VA examination reports show that the Veteran's scars are not manifested by frequent loss of covering of the skin.  Thus, they are not unstable as defined under DC 7803, and therefore the criteria for a compensable rating under DC 7803 are not satisfied.  See id.  

Under DC 7804, a 10 percent disability rating is assigned for one or two scars that are unstable or painful on examination.  See 38 C.F.R. § 4.118 (2008).  The VA examination reports show that the Veteran's scars are not unstable or painful.  Consequently, a compensable rating is not warranted under DC 7804.

Because the preponderance of the evidence weighs against an initial rating higher than 0 percent for the Veteran's scars, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. 5107; 38 C.F.R. § 3.102. 


ORDER

The claim for service connection for a left eye cataract is reopened; the appeal is granted to this extent only.

The petition to reopen the claim for service connection for a lung condition, including chronic obstructive pulmonary disease, is denied.  

Service connection for disability of the lumbar spine, to include disc disease and spinal stenosis, is denied. 

Service connection for bilateral carpal tunnel syndrome is denied. 

Service connection for a traumatic brain injury is denied. 

Service connection for amyotrophic lateral sclerosis (ALS) is denied. 

Service connection for epilepsy is denied.  

Service connection for a degenerative disease of the nervous system, other than Parkinson's disease, including as manifested by ataxia and seizures, is denied.

Service connection for headaches is denied. 

Service connection for ischemic heart disease is denied. 

An initial rating higher than 0 percent for sensory deficits of the left index and middle fingers is denied. 

An initial rating higher than 0 percent for laceration scars of the left index and long (middle) fingers is denied.


REMAND

The service connection claims for a left eye cataract with vision loss, PTSD, and a psychiatric disorder other than PTSD, to include depression, must be remanded for further development, as specified below. 

A VA medical opinion is warranted as to the likelihood that the Veteran's left eye cataract and vision loss are related to his episode of rubella during active service.  In this regard, an October 2016 e-mail to the Veteran from R. Kim, M.D., a retina specialist, states that the Veteran's cataract may be consistent with his history of rubella during active service.  A June 2016 private treatment record also notes that the Veteran had loss of vision of the left eye due to a history of measles.  No explanation was provided for these findings, and the word "may" indicates the speculative nature of Dr. Kim's statement.  Thus, the opinion is not sufficient for the Board to render an informed decision.  However, it is sufficient to trigger VA's duty to obtain a medical opinion on the issue.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claim for PTSD, the Veteran has stated that his PTSD was caused by a sexual assault during service.  See November 2011 VA Form 21-0781a; January 2017 Hearing Transcript.  An April 2012 VA treatment reflects a diagnosis of PTSD based on the Veteran's reported assault.  In order to establish service connection, the Veteran's stressor must be corroborated by supporting evidence, which in the case of personal assault may include sources other than the Veteran's service records.  See 38 C.F.R. § 3.304(f)(5) (2017).  On remand, a VA medical opinion must be obtained as to whether "markers" of the assault are shown in the record.  See id.  If so, the examiner must provide an opinion supported by a complete explanation as to the likelihood that the Veteran has PTSD as a result of the assault.  This opportunity should also be taken to send the Veteran the required notice letter informing him of the types of evidence that can be submitted in support of the claim, as set forth in § 3.304(f)(5).  The claims file does not indicate that this letter has been sent. 

With regard to the Veteran's claim for a psychiatric disorder other than PTSD, including depression, the Veteran states that he was treated by a psychiatrist during active service, in 1965.  See August 2008 Notice of Disagreement; July 2008 VA Treatment Record.  The service treatment records do not show psychiatric treatment or referrals.  However, mental health treatment records may be stored separately from other treatment records.  On remand, the AOJ should submit a request for any separately held service treatment records pertaining to psychiatric treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran a letter providing the required notice set forth in 38 C.F.R. § 3.304(f)(5) regarding the types of evidence that can be submitted for PTSD claims based on personal assault in service.

2. Submit a request to the National Personnel Records Center for any outpatient psychiatric treatment records pertaining to the Veteran that may have been stored separately from his other service treatment records, using the appropriate request code, to include C01-V (or another request code as determined by the AOJ).  See VBA Manual M21-1, III.iii.2.D.3.a.  The Veteran states he was treated for depression at Patch Barracks in Stuttgart, Germany, in 1965.  

3. Add to the file any outstanding VA treatment records dated since November 2016. 

4. Then, obtain a medical opinion regarding the Veteran's PTSD claim as specified below.  An examination need not be performed unless deemed necessary by the medical professional rendering the opinion. 

The designated medical professional must provide an opinion on the following issue(s): 
a) Whether there are indications in the record that a personal assault occurred during active service, such as behavior changes.  In this regard, the Veteran states that the assault occurred in June 1965.  
b) If (and only if) the examiner determines that the evidence indicates that a personal assault occurred, the examiner must render an opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's PTSD symptoms are linked to this assault. 

The examiner must provide a complete explanation in support of the conclusion(s) reached. 

5. Obtain a VA medical opinion as to whether it is at least as likely as not (50% or more probability) that the Veteran's left eye cataract and vision loss are related to his episode of rubella during active service.  The designated medical professional should consider (but need not specifically discuss) the following evidence: 
* July 1963 report of medical history reflecting that the Veteran had a history of steel in his left eye prior to service. 
* March 1964 service treatment record noting eye irritation and other symptoms in the context of the Veteran's being ill with rubella.  
* July 1964 service treatment record noting the Veteran's report of a burning sensation in his eyes after being sunburned. 
* October 2016 e-mail to the Veteran from R. Kim, M.D., a retina specialist, states that the Veteran's cataract may be consistent with his history of rubella during active service

The examiner must provide a complete explanation in support of the conclusion reached. 

6.  Finally, after completing any other development that may be indicated, readjudicate the claims.  For any claim not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


